      Case: 1:20-cv-05658 Document #: 1 Filed: 09/23/20 Page 1 of 6 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   CHICAGO DIVISION

                                   CASE NO.: 1:20-cv-05658

 MINDEN PICTURES, INC.,

                Plaintiff,

 v.

 DOSE MEDIA LLC fka SPARTZ LLC dba
 OMGFACTS.COM,

                Defendant.


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
                        (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff MINDEN PICTURES, INC. by and through its undersigned counsel, brings this

Complaint against Defendant DOSE MEDIA LLC fka SPARTZ LLC dba OMGFACTS.COM

for damages and injunctive relief, and in support thereof states as follows:

                                SUMMARY OF THE ACTION

       1.      Plaintiff MINDEN PICTURES, INC. (“MPI”) brings this action for violations of

exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute MPI’s original

copyrighted Work of authorship in its Work.

       2.      MPI is recognized as the premier provider of rights managed wildlife and nature

stock photos and feature stories. MPI’s collection covers key aspects of natural history, ecology,

biodiversity, and endangered species from all continents including many remote and isolated

regions. MPI also features images of human interaction with the natural world highlighting

natural science research, conservation, environmental issues, indigenous peoples, and eco travel.




                                            SRIPLAW
                       CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:20-cv-05658 Document #: 1 Filed: 09/23/20 Page 2 of 6 PageID #:2




        3.      Defendant DOSE MEDIA LLC FKA SPARTZ LLC DBA OMGFACTS.COM

(“Dose”) is a company that owns and operates the website located at the internet URL

www.omgfacts.com (the “Website”). The Website is a human interest entertainment website

that features articles about Mind, Body, Life, World and Future.
        4.      MPI alleges that Dose copied MPI’s copyrighted Work from the internet in order

to advertise, market and promote its business activities. Dose committed the violations alleged

in connection with Dose’s business for purposes of advertising and promoting sales to the public

in the course and scope of Dose’s business.

                                   JURISDICTION AND VENUE

        5.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

        6.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

        7.      Defendant is subject to personal jurisdiction in Illinois.

        8.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendant engaged in

infringement in this district, Defendant resides in this district, and Defendant is subject to

personal jurisdiction in this district.

                                           DEFENDANT

        9.      Dose Media LLC fka Spartz LLC dba OMGfacts.com is an Delaware limited

liability company, with its principal place of business at 358 West Ontario Street, Suite 2E,

Chicago, Illinois, 60654, and can be served by serving its Registered Agent, Legalinc Corporate

Services, 200 East Randolph Street, Suite 5100 38, Chicago, Illinois, 60601.




                                                 2
                                             SRIPLAW
                        CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
      Case: 1:20-cv-05658 Document #: 1 Filed: 09/23/20 Page 3 of 6 PageID #:3




                          THE COPYRIGHTED WORK AT ISSUE

       10.     In 2008, MPI created the photograph entitled “00236274,” which is shown below

and referred to herein as the “Work.”




       11.     MPI registered the Work with the Register of Copyrights on December 23, 2008

and was assigned the registration number VA 1-725-391. The Certificate of Registration is

attached hereto as Exhibit 1.

                                               3
                                           SRIPLAW
                       CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
        Case: 1:20-cv-05658 Document #: 1 Filed: 09/23/20 Page 4 of 6 PageID #:4




        12.     MPI’s Work is protected by copyright but is not otherwise confidential,

proprietary, or trade secrets.

        13.     At all relevant times MPI was the owner of the copyrighted Work at issue in this

case.

                                 INFRINGEMENT BY DEFENDANT

        14.     Dose has never been licensed to use the Work at issue in this action for any

purpose.

        15.     On a date after the Work at issue in this action was created, but prior to the filing

of this action, Dose copied the Work.

        16.     On or about November 13, 2019, MPI discovered the unauthorized use of its

Work on the Website in an article called “These Insane Goats Just Chill On Cliffs.” The article

was published on or about September 2017.

        17.     As of the time of the filing of this Complaint, Dose has not removed MPI’s Work

from the Website.

        18.     Dose copied MPI’s copyrighted Work without MPI’s permission.

        19.     After Dose copied the Work, it made further copies and distributed the Work on

the internet to promote the sale of goods and services as part of its entertainment news website.

        20.     Dose copied and distributed MPI’s copyrighted Work in connection with Dose’s

business for purposes of advertising and promoting Dose’s business, and in the course and scope

of advertising and selling products and services.

        21.     MPI’s Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.




                                                 4
                                             SRIPLAW
                        CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:20-cv-05658 Document #: 1 Filed: 09/23/20 Page 5 of 6 PageID #:5




        22.     Dose committed copyright infringement of the Work as evidenced by the

documents attached hereto as Exhibit 2.

        23.     MPI never gave Dose permission or authority to copy, distribute or display the

Work at issue in this case.

        24.     MPI notified Dose of the allegations set forth herein on May 21, 2020 and August

3, 2020. To date, Dose has failed to respond to Plaintiff’s Notices. Copies of the Notices to

Dose are attached hereto as Exhibit 3.
                                        COUNT I
                                 COPYRIGHT INFRINGEMENT

        25.     Plaintiff incorporates the allegations of paragraphs 1 through 24 of this Complaint

as if fully set forth herein.

        26.     MPI owns a valid copyright in the Work at issue in this case.

        27.     MPI registered the Work at issue in this case with the Register of Copyrights

pursuant to 17 U.S.C. § 411(a).

        28.     Dose copied, displayed, and distributed the Work at issue in this case and made

derivatives of the Work without MPI’s authorization in violation of 17 U.S.C. § 501.

        29.     Dose performed the acts alleged in the course and scope of its business activities.

        30.     Dose’s acts were willful.

        31.     MPI has been damaged.

        32.     The harm caused to MPI has been irreparable.
        WHEREFORE, the Plaintiff prays for judgment against the Defendant Dose Media LLC

fka Spartz LLC dba OMGfacts.com that:




                                                 5
                                             SRIPLAW
                         CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:20-cv-05658 Document #: 1 Filed: 09/23/20 Page 6 of 6 PageID #:6




          a.     Defendant and its officers, agents, servants, employees, affiliated entities, and all

of those in active concert with them, be preliminarily and permanently enjoined from committing

the acts alleged herein in violation of 17 U.S.C. § 501;

          b.     Defendant be required to pay Plaintiff its actual damages and Dose’s profits

attributable to the infringement, or, at Plaintiff's election, statutory damages, as provided in 17

U.S.C. § 504;

          c.     Plaintiff be awarded its attorneys’ fees and costs of suit under the applicable

statutes sued upon;

          d.     Plaintiff be awarded pre and post-judgment interest; and

          e.     Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: September 23, 2020                        Respectfully submitted,


                                                 /s/Joel B. Rothman
                                                 JOEL B. ROTHMAN
                                                 joel.rothman@sriplaw.com
                                                 CRAIG A. WIRTH
                                                 craig.wirth@sriplaw.com

                                                 SRIPLAW
                                                 21301 Powerline Road
                                                 Suite 100
                                                 Boca Raton, FL 33433
                                                 561.404.4350 – Telephone
                                                 561.404.4353 – Facsimile

                                                 Attorneys for Plaintiff Minden Pictures, Inc.




                                                   6
                                               SRIPLAW
                         CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
